DETAILED ACTION
Election
Applicants’ election, without traverse, the following in their response of August 16, 2021 is acknowledged.  
1)	(ii) Corynebacterium is Corynebacterium glutamicum.
2)	(ii) the N-acetylglutamate synthase from E.coli consists of an amino acid sequence of SEQ ID NO: 1.
3)	(ii) the acetylornithine deacetylase from E. coli consists of an amino acid sequence of SEQ ID NO: 3.
4)	(i) the activity of phosphotransacetylase and acetate kinase operon (pta-ackA operon) is not further enhanced compared to its endogenous activity.
5)	(i) the activity of an acetyl gamma glutamyl phosphate reductase (ArgC) is not further enhanced.
6)	(i) the activity of an acetylglutamate synthase/ ornithine acetyltransferase (ArgJ) is not further enhanced compared to its endogenous activity.
7)	(i) the activity of an acetylglutamate kinase (ArgB) is not further enhanced compared to its endogenous activity.
8)	(i) the activity of an acetyl ornithine aminotransferase (ArgD) is not further enhanced compared to its endogenous activity.
9)	(i) the activity of acetyl-CoA synthetase (acs) from E. coli is not further introduced.
10)	(i) the activity of an ornithine carbamoyltransferase (ArgF) is not further weakened compared to its endogenous activity.
11)	(i) the activity of a glutamate exporter is not further weakened compared to its endogenous activity.
12)	(i) the activity of ornithine carbamoyltransferase and a glutamate exporter is not further weakened compared to its endogenous activity.
13)	(i) the activity of acetyltransferase is not further weakened compared to its endogenous activity.

The elected invention is directed to a method for producing ornithine, comprising:
culturing a modified Corynebacterium glutamicum producing ornithine in a medium, wherein activities of the N-acetylglutamate synthase from E. coli set forth by SEQ ID NO:  1 and the acetylornithine deacetylase from E. coli set forth by SEQ ID NO:  3 are introduced into the microorganism; and
recovering ornithine from the cultured microorganism or the medium.

wherein, in the modified C. glutamicum, 

the following activities are not enhanced
phosphotransacetylase and acetate kinase operon (pta-ackA operon)
acetyl gamma glutamyl phosphate reductase (ArgC)
acetylglutamate synthase/ ornithine acetyltransferase (ArgJ)
acetylglutamate kinase (ArgB)
acetyl ornithine aminotransferase (ArgD)

wherein
the activity of acetyl-CoA synthetase (acs) from E. coli is not further introduced.
the activity of an endogenous ornithine carbamoyltransferase (ArgF) is not weakened  .
the activity of an engogenous glutamate exporter is not weakened.

The restriction requirement is deemed proper and is therefore made FINAL.  
Claim History
Original claim 1-17 were filed on October 19, 2020. With the preliminary amended of February 22, 2021, claims 1-15 have been cancelled, claim 16 has have been amended, and claims 18-21 have been added.  Claims 16-21 were pending.  With the filing of December 1, 2021, no claims have been cancelled, claim 18 has been amended, and no claims have been added.  Claims 16-21 are pending.  Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 16-18, as encompassing the elected invention, are hereby examined.
Effective Filing Date
US 15/746,300 discloses the subject matter of the claims under prosecution.  Based on the fact that US 15/746,300 is a 371 filing of PCT/KR2016/007841, the effective filing date granted for the instant claims is July 19, 2015, the filing date of said PCT.
It is acknowledged that applicants claim the benefit of the foreign application REPUBLIC OF KOREA 10-2015-0102624, filed July 20, 2015.
AIA -First Inventor to File Status
Based on the effective filing date of July 19, 2015 the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Title
Replace the title with - MICROORGANISM FOR PRODUCING ORNITHINE AND PROCESS FOR PRODUCING ORNITHINE USING THEM-. 
Allowable Subject Matter
The species restriction of claims 19-21 is withdrawn and said claims are rejoined.
Claims 16-21 are allowed.  The following is an examiner’s statement of reasons for allowance.  All allowable claims, claims 16-21, are limited to a method for producing ornithine, comprising:
culturing a modified microorganism of the genus Corynebacterium producing ornithine in a medium, wherein activities of an N-acetylglutamate synthase from E. coli and an acetylornithine deacetylase from E. coli are introduced into the microorganism; and
recovering ornithine from the cultured microorganism or the medium.

	The utility of said method, as a means to produce ornithine, is credible based on the fact that acetylornithine deacetylase converts acetyl-L-ornithine or ornithine (E.C. 3.5.1.16}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652